

116 S4041 IS: Save American Vital Energy Jobs Act
U.S. Senate
2020-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4041IN THE SENATE OF THE UNITED STATESJune 23, 2020Mr. Cornyn (for himself, Mr. Barrasso, Mr. Cramer, Ms. Murkowski, Mr. Inhofe, Mrs. Hyde-Smith, Mr. Cassidy, Mr. Lankford, Mrs. Capito, Mr. Wicker, and Mr. Kennedy) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo assist the American energy sector in retaining jobs during challenging economic times.1.Short titleThis Act may be cited as the Save American Vital Energy Jobs Act or the SAVE Jobs Act.2.Extension of period to begin construction of qualified facilities for carbon oxide sequestration creditSection 45Q(d)(1) of the Internal Revenue Code of 1986 is amended by striking January 1, 2024 and inserting January 1, 2025.3.Temporary suspension of rules for capitalization and inclusion in inventory costs of certain expenses for specified entities(a)In generalSection 263A(a) of the Internal Revenue Code of 1986 is amended by adding at the end the following:(3)Temporary relief for specified entities(A)In generalIn the case of any taxpayer which is assigned North American Industry Classification System code 213111, at the election of such taxpayer, this section shall not apply with respect to any costs paid or incurred by such taxpayer which are described in paragraph (2).(B)TerminationThis paragraph shall not apply to costs paid or incurred after December 31, 2020..(b)Effective dateThe amendment made by this section shall apply to costs paid or incurred after December 31, 2019.4.Reduction of deposit required for certain excise taxes(a)In generalIf any person is required under section 6302 of the Internal Revenue Code of 1986 to make any deposit of taxes imposed under part III of subchapter A of chapter 32 of such Code which is due after the date of enactment of this Act and before January 1, 2021, such person shall be required to make such deposit in an amount which is equal to 25 percent of the amount which would otherwise be required under section 6302 of such Code with respect to such taxes (as determined without regard to this subsection).(b)Transfers to trust fundsFor purposes of any appropriation required to be made to any trust fund under subchapter A of chapter 98 of the Internal Revenue Code of 1986 which is based on the amount of any taxes received in the Treasury under part III of subchapter A of chapter 32 of such Code, such amount shall be determined as if subsection (a) did not apply.5.Temporary relief for deductions related to intangible drilling costsSection 291(b) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:(6)Temporary relief for deductions related to intangible drilling costsAt the election of the taxpayer, subparagraph (A) of paragraph (1) shall not apply with respect to costs paid or incurred after December 31, 2019, and before January 1, 2021..6.Authority to extend and suspend production and operations under onshore and offshore leases(a)In generalNotwithstanding any other provision of law and subject to subsection (b), with respect to a lease held under the Mineral Leasing Act (30 U.S.C. 181 et seq.), the Naval Petroleum Reserves Production Act of 1976 (42 U.S.C. 6501 et seq.), or the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.), on the request of the leaseholder, the Secretary of the Interior (referred to in this section as the Secretary) shall grant—(1)an extension of the primary term of the lease;(2)a suspension of production under the lease; or(3)a suspension of operations under the lease.(b)RequirementAn extension or suspension granted under subsection (a) shall only be effective if the Secretary grants the extension or suspension during the period of the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID–19).(c)AdministrationA leaseholder desiring an extension or suspension under subsection (a)—(1)shall not be required to submit an application; but(2)shall submit to the Secretary a list of leases for which the leaseholder is requesting an extension or suspension.(d)Duration(1)In generalSubject to paragraph (2), the Secretary shall determine the duration of an extension or suspension granted under subsection (a).(2)RequirementThe duration of an extension or suspension determined by the Secretary under paragraph (1) shall be at least 1 year, unless the leaseholder requests a shorter duration.7.Royalty reduction for onshore and offshore leases(a)In generalNotwithstanding any other provision of law and subject to subsection (c), the Secretary of the Interior (referred to in this section as the Secretary) shall reduce the royalty rate for payments due and payable to the United States from oil, gas, minerals, coal, or trona produced under a lease held under the Mineral Leasing Act (30 U.S.C. 181 et seq.), the Naval Petroleum Reserves Production Act of 1976 (42 U.S.C. 6501 et seq.), or the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) for a period of not more than 180 days.(b)ExtensionThe Secretary may grant an extension of the 180-day period described in subsection (a) if determined appropriate by the Secretary.(c)RequirementA royalty reduction granted under subsection (a) shall only be effective if the Secretary grants the royalty reduction during the period of the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID–19).8.Delayed implementation of valuationThe Secretary of the Interior shall delay the effective date by which compliance is required with the final rule entitled Consolidated Federal Oil & Gas and Federal & Indian Coal Valuation Reform (81 Fed. Reg. 43338 (July 1, 2016)) until July 1, 2022. 